Garrigues, J.
(after stating the facts as above.)
1. At the tax sale of 1899, the county bid in the land for the taxes of 1897; Euby bought the tax certificate in 1901, paid the taxes of 1898, 1899 and 1900 endorsed thereon, took a tax deed in February, 1902, and August 7, 1903, conveyed the land to Woods.
The property was sold to the county in 1897, 1898 and 1903 for the taxes of 1895, 1896 and 1901, and these certificates were bought by Euby and assigned to Woods who took tax deeds thereon. July 22, 1904, Chapman quit-claimed to Woods. The Chapman trust deed of 1889 was foreclosed in 1908, and Gibson took a trustee’s deed.
There is no dispute regarding the invalidity of the' tax deeds or the amount required to redeem, in case Woods still retains the right to redemption. The only question is over Woods’ right to reimbursement. He claims he. still owns the right to redemption and should be reimbursed. Plaintiff in error takes issue with this position, and contends that Woods became the successor in title to Chapman, whose duty it was as mortgagor to pay these taxes, and that on account of taking the quit-claim deed, he is entitled to no reimbursement whatever ; that the duty of Chapman to keep the title clear of taxes, descended and became imposed upon Woods as her successor; .that by reason of taking, this deed, it became Woods’ duty, as it was Chapman’s, to clear the title from tax liens, and that he can own no right to redemption from tax sales, the lien of which the law im*548posed upon him the duty of discharging; that although he had in 1903 acquired the right from Ruby, he lost it when he took the quit-claim deed, the mere taking of which was in effect a legal redemption from the tax sales.
With this contention we cannot agree. The taxes of 1897 were a prior lien to the trust deed of 1889. The county bicl in the land for these taxes at the tax sale of 1899 and by purchasing the tax sale certificate from the county in 1901 and paying the taxes endorsed thereon, Ruby acquired from the county the right to redemption which was a prior right or lien to the trust deed, and in 1902 took a treasurer’s tax deed. If valid, Ruby derived a new title free from the lien of the trust deed, and paramount to any title based thereon; if void, while he acquired no title, he still retained and owned the vested right to redemption and reimbursement. Woods in 1903 became the owner of a vested right theretofore acquired from the county by Ruby. If the tax sale was valid, he had a perfect title, acquired by operation of law, free from all liens; if it was void, he still owned and held the right to redemption and reimbursement. The court pronounced the tax deeds void and held that Woods still .owned the right to redemption and should be reimbursed. Gibson now contends that the mere taking of a quit-claim deed in 19Ó4 from Chapman the mortgagor,, whose duty it was to pay the taxes, divested Woods of this prior-right to redemption acquired from Ruby in 1903 and had the effect of transforming Woods’ right of redemption into a payment of taxes or a redemption from the tax sales, thus clearing the-title from the tax liens; that neither the mortgagor, nor any one whose duty it was to' pay the taxes, could defeat the mortgage by permitting the taxes to be delinquent and acquiring the tax title; that no right can be acquired by neglecting such duty to the mortgagee; that the purchase of land at a tax sale by a mortgagor or his successor, whose duty it is *549to pay the taxes, is regarded in the light of a payment of the taxes. With this pronouncement of the law, we have no contention, hut that rule is not applicable here. Neither Ruby nor Woods, when they obtained the alleged tax title, was a mortgagor, nor claimed under a mortgagor, nor was any duty resting upon either of them to pay the taxes, nor did they neglect to discharge any duty which either owed the mortgagee. The right to redemption which vested in Ruby, was transferred to Woods before the latter took the quit-claim deed, in which there was nothing obligating him to pay the indebtedness secured by the trust deed to redeem the property from the tax sales, or to pay any taxes. He was not in possession claiming under or as the successor to the mortgagor, and when he acquired the right he owed no duty to the mortgagee to pay any liens which had accrued on the property. His tax title, or the right to redemption should this title prove to be void, was acquired by operation of law from a wholly independent source, and cast none of the above obligations upon him. The mere taking of a quit-claim deed from the mortgagor after-wards, did not operate to deprive him of any right theretofore acquired. Taking a quit-claim deed under such circumstances, did not alter, change, transform or in some mysterious manner convert his right to redemption and reimbursement into a redemption.
Where one who is under no obligation or duty to the mortgagee to pay the taxes, acquires a tax title, and afterwards takes a quit-claim deed from the mortgager, it does not destroy nor defeat the tax title or the right to redemption based thereon, and no authority has been cited, so holding. Authorities have been cited holding that one in possession .as successor in title to the mortgagor, whose duty it is to pay the taxes, could not neglect the duty and defeat the mortgage by acquiring a *550tax title; but as we have said, tbey do not apply to tbis case.
Decided February 1, A. D. 1915.
Rehearing denied April 5, A. D. 1915.
Woods rested Ms claim of adverse possession npon the tax deed. When that was prononneed void, he claimed the right to redemption and reimbursement, which the parties agreed was of the value of $939.58. The judgment will be affirmed.

Affirmed.

Chief Justice Gabbert and Mr. Justice Scott concur.